By the Court.
The plaintiffs entered into a contract with “J. B. Simpson, agent,” to build two houses. After the first house was partly built, and about $500 was due and unpaid for work thereon under the contract, the plaintiffs refused to go on with the second house unless they received some security, and the defendants thereupon executed and delivered the instrument in suit. There was a breach by Simpson of the building contract ; the plaintiffs were not obliged to go on and perform it. Though not directly stated in the agreed facts, the necessary implication from what is stated is, that the plaintiffs agreed to, and did, waive the breach of the contract, and agreed to, and did, go on with its performance. This was a good consideration for the contract declared on in this suit.

Judgment for the plaintiffs affirmed.